TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00540-CV


                                    Tzu-Chen Lin, Appellant

                                                 v.

                                    Chuan-Ben Fu, Appellee


                FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-21-002853, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Tzu-Chen Lin seeks to appeal the trial court’s denial of her plea to the

jurisdiction, which she filed in response to appellee Chuan-Ben Fu’s suit for divorce.

               This Court’s appellate jurisdiction is limited to appeals of final judgments and

certain interlocutory orders made appealable by statute. See Tex. Civ. Prac. & Rem. Code

§§ 51.012, .014; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). There is no

statutory authority generally permitting an interlocutory appeal from a trial court order denying

a plea to the jurisdiction. Great Sw. Reg’l Ctr., LLC v. ACSWD, LP, No. 03-17-000359-CV,

2017 Tex. App. LEXIS 8156, at *2 (Tex. App.—Austin Aug. 25, 2017, no pet.) (mem. op.).

Although Section 51.014 of the Texas Civil Practice and Remedies Code expressly authorizes an

interlocutory appeal from a trial court order that “grants or denies a plea to the jurisdiction by a

governmental unit,” nothing in the record suggests that appellant is a “governmental unit.” See
Tex. Civ. Prac. & Rem. Code § 51.014(a)(8); HWY 3 MHP, LLC v. Electric Reliability Council

of Tex., 462 S.W.3d 204, 212 (Tex. App.—Austin 2015, no pet.) (concluding that ERCOT is not

“governmental unit” and dismissing interlocutory appeal for lack of jurisdiction).

               On September 27, 2022, the Clerk of this Court advised appellant that it appears

this Court lacks appellate jurisdiction over this matter because the clerk’s record does not contain

a final judgment or appealable order. The Clerk requested that appellant file a response by

October 21, 2022, demonstrating how we may exercise jurisdiction over this appeal. To date,

no response has been filed.

               Because no final judgment has been signed and because the trial court’s denial of

appellant’s plea to the jurisdiction is a non-appealable interlocutory order, we do not have

jurisdiction to consider the merits of this appeal. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: November 18, 2022




                                                 2